Case: 13-40771      Document: 00512756781         Page: 1    Date Filed: 09/04/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 13-40771                                  FILED
                                  Summary Calendar                        September 4, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CRISTOBAL CERVANTES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:11-CR-425-2


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Cristobal Cervantes has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Cervantes has filed a response and has requested appointment of new counsel.
His motions for appointment of new counsel are DENIED. See United States
v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40771      Document: 00512756781   Page: 2   Date Filed: 09/04/2014


                                 No. 13-40771

      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Cervantes’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2